In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated October 28, 1996, which denied his motion for summary judgment dismissing the complaint.
*596Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
We find that the injured plaintiff failed to establish that he sustained a “serious injury” within the meaning of Insurance Law § 5102 (d). The chiropractor’s report and sworn affidavit submitted by the plaintiffs contained conclusory statements tailored to meet statutory requirements (see, Gaddy v Eyler, 79 NY2d 955; Licari v Elliott, 57 NY2d 230). Accordingly, the court erred in denying the defendant’s motion for summary judgment dismissing the complaint (see, Medina v Zalmen Reis & Assocs., 239 AD2d 394; Panisse v Jrs. Truck Rental, 239 AD2d 397; Pierreville v Brookins, 239 AD2d 399; Mickelson v Padang, 237 AD2d 495; Stallone v County of Suffolk, 209 AD2d 403). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.
3